DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/30/2021 that has been entered, wherein claims 1-18 are pending.
Specification
The objection to the tittle is withdrawn in light of Applicant’s amendment of 2/24/2021 . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Borthakur et al. (US 2015/0054962 A1) of record in view of Chen et al. (US 8,581,307 B1) of record and Pan et al. (US 2016/0245698 A1).
Regarding claim 1, Borthakur teaches a solid-state image capturing apparatus(Fig. 9), comprising: 
a plurality of substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052); and 
at least two layers(24A, 28a, 28B, ¶0025) [of the plurality of substrates] configured to laminate the plurality of substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052), wherein 
at least two substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052) of the plurality of substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052) comprise a plurality of pixels(15A, 15B in 102W, 15A, 15B in 104W, ¶0042) configured to execute photoelectric conversion(20A, 20B, ¶0037),

the first substrate(102W, 28A, ¶0025-26) is a visible light sensor(¶0042) configured to receive visible light(¶0042), 
a second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052)  of the at least two substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052) comprises a second set of pixels(15B in 104W, ¶0042)  of the plurality of pixels(15A, 15B in 102W, 15A, 15B in 104W, ¶0042),
the second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052)  is a narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052),
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is configured to receive narrow band light in a narrow wavelength band(¶0054) of a plurality of narrow wavelength bands(850 nm, 940nm, ¶0052), based on a position(¶0054) of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052), a light receiving surface of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) comprises a plurality of regions(regions corresponding to 30C) corresponding to the plurality of narrow wavelength bands(¶0052), 
one of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) or the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a plurality of transparent materials(36, ¶0029), 

each of the plurality of transparent materials(36, ¶0029) includes silicon (Si)(¶0029).
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a plurality of narrow band filters(30C, ¶0052) and a number of narrow band filters(30C, ¶0052) in the plurality of narrow band filters(30C, ¶0052) is same as a number of photodiodes (PDs)(20B, ¶0052) in a plurality of PDs(20B, ¶0052) of the second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052),
the visible light sensor(102W, 28A, ¶0025-26, ¶0042) includes a first semiconductor layer(34A, ¶0026), a first gate layer, and a first wiring layer(please see examiner modified Fig. 9), 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a second semiconductor layer(34C, 46, ¶0027), a second gate layer, and a second wiring layer, and the first semiconductor layer(34A, ¶0026), the first gate layer, the first wiring layer, the plurality of narrow band filters(30C, ¶0052), the second wiring layer, the second gate layer, and the second semiconductor layer(34C, 46, ¶0027) are stacked in this order.


    PNG
    media_image1.png
    517
    746
    media_image1.png
    Greyscale

Borthakur does not explicitly disclose a pass band of a first narrow wavelength band of the plurality of narrow wavelength bands(¶0052) is different from a passband of a second narrow wavelength band of the plurality of narrow wavelength bands(¶0052), each region of the plurality of regions(regions corresponding to 30C) of the light receiving surface receives light corresponding to one narrow wavelength band of the plurality of narrow wavelength bands(¶0052), the visible light sensor(102W, 28A, ¶0025-26, ¶0042) includes a first poly layer, the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a second ploy layer, and the first semiconductor layer(34A, ¶0026), the first poly layer, the first wiring layer, the plurality of narrow band filters(30C, ¶0052), the second wiring layer, the second poly layer, and the second semiconductor layer(34C, 46, ¶0027) are stacked in this order.  Borthakur 

Chen teaches a conventional solid-state image capturing apparatus(Fig. 1) wherein the gate layer is a poly layer(105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second gate layers of Borthakur, a poly layers as taught by Chen, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Borthakur and Chen are silent in regards to a pass band of a first narrow wavelength band of the plurality of narrow wavelength bands(¶0052) is different from a passband of a second narrow wavelength band of the plurality of narrow wavelength bands(¶0052), each region of the plurality of regions(regions corresponding to 30C) of the light receiving surface receives light corresponding to one narrow wavelength band of the plurality of narrow wavelength bands(¶0052)

Pan teaches a solid-state image capturing apparatus(Fig. 2) wherein a pass band(spectral band, ¶0038) of a first narrow wavelength band(N1- K1¶0038) of the plurality of narrow wavelength bands(Ni- Ki, ¶0038) is different from a 2-K2, ¶0038) of the plurality of narrow wavelength bands(Ni- Ki, ¶0038), each region of the plurality of regions(130, ¶0038) of the light receiving surface receives light corresponding to one narrow wavelength band(Ki, ¶0038) of the plurality of narrow wavelength bands(Ni- Ki, ¶0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Borthakur, so that a pass band of a first narrow wavelength band of the plurality of narrow wavelength bands is different from a passband of a second narrow wavelength band of the plurality of narrow wavelength bands, each region of the plurality of regions of the light receiving surface receives light corresponding to one narrow wavelength band of the plurality of narrow wavelength bands, as taught by Pan, so that percentage of total light transmitted through the narrow-band absorptive filter array can be greater than the total light transmitted by a conventional color filter array(¶0023)

Regarding claim 2, Borthakur teaches the solid-state image capturing apparatus according to claim 1, wherein the plurality of narrow band filters(30C, ¶0052) configured to permeate light in a plurality of wavelength bands(¶0035, infrared wavelengths).

Regarding claim 3, Borthakur teaches the solid-state image capturing apparatus according to claim 2, wherein 

the visible light sensor(102W, 28A, ¶0025-26, ¶0042) is on a first side of a light incident surface(surface with 32A, 32B) of the solid- state image capturing apparatus(Fig. 5).

Regarding claim 4, Borthakur teaches the solid-state image capturing apparatus according to claim 3, wherein the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes the second set of pixels(15B in 104W, ¶0042)  configured to receive the light permeated through the visible light sensor(102W, 28A, ¶0025-26, ¶0042) and the plurality of narrow band filters(30C, ¶0052).

Regarding claim 5, Borthakur teaches the solid-state image capturing apparatus according to claim 4, wherein 
a first sensor(102W, ¶0042) of one of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) is an upper layer substrate(102W, ¶0042), the upper layer substrate(102W, ¶0042) is over a lower layer substrate(104W, ¶0042), 
the lower layer substrate(104W, ¶0042) is opposite to the first side of the light incident surface(surface with 32A, 32B), 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is the lower layer substrate(104W, ¶0042), and
the lower layer substrate(104W, ¶0042) is configured to receive the light permeated through the upper layer substrate(102W, ¶0042).

Regarding claim 6, Borthakur teaches the solid-state image capturing apparatus according to claim 4, wherein 
the visible light sensor(102W, 28A, ¶0025-26, ¶0042) is an upper layer substrate(102W, ¶0042) 
the upper layer substrate(102W, ¶0042) is over a lower layer substrate(104W, ¶0042), 
the lower layer substrate(104W, ¶0042) is opposite to the first side of the light incident surface(surface with 32A, 32B), 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is the lower layer substrate(104W, ¶0042), 
the lower layer substrate(104W, ¶0042) is configured to receive the light permeated through the upper layer substrate(102W, ¶0042).

Regarding claim 7, Borthakur teaches the solid-state image capturing apparatus according to claim 5, further comprising a color filter(32a, 32b, ¶0035) configured to permeate at least one of green light, red light, or white light, wherein 
the color filter(32a, 32b, ¶0035) is an optical filter laminated as an upper layer of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) and the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052), 
the color filter(32a, 32b, ¶0035) is on the first side of the light incident surface(surface with 32A, 32B), and 


Regarding claim 8, Borthakur teaches the solid-state image capturing apparatus according to claim 6, further comprising a color filter(32a, 32b, ¶0035) configured to permeate at least one of green light, red light, or white light, wherein 
the color filter(32a, 32b, ¶0035) is an optical filter as an upper layer of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) and the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052), 
the color filter(32a, 32b, ¶0035) is on the first side of the light incident surface(surface with 32A, 32B), and 
each of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) and the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is configured to receive the light permeated through the color filter(32a, 32b, ¶0035).

Regarding claim 9, Borthakur teaches the solid-state image capturing apparatus according to claim 4, further comprising a color filter(32a, 32b, ¶0035) that has an array as an upper layer of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) and the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052), wherein

the color filter(32a, 32b, ¶0035) includes a white color filter(32a, 32b, ¶0035) configured to permeate white light(clear color filter, ¶0035).

Regarding claim 10, Borthakur teaches the solid-state image capturing apparatus according to claim 4, wherein 
an area(20B) of the light received by the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is larger(¶0037)  than an area(20A) of the light permeated through the visible light sensor(¶0042), and 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is a lower layer of the visible light sensor(¶0042).

Regarding claim 11, Borthakur teaches the solid-state image capturing apparatus according to claim 4,  the light permeated through the visible light sensor(102W, 28A, ¶0025-26, ¶0042) further permeates through at least one narrow band filter(32B, ¶0035)  of the plurality of narrow band filters(30C, ¶0052) based on positions of the plurality of narrow band filters(30C, ¶0052).

Regarding claim 12, Borthakur teaches the solid-state image capturing apparatus according to claim 4, wherein

the second set of pixels(15B in 104W, ¶0042)   of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is configured to collectively receive the light permeated through the first set of pixels(15B in 102W, ¶0042)  of the visible light sensor(¶0042).

Regarding claim 14, Borthakur teaches the solid-state image capturing apparatus according to claim 4, wherein the second set of pixels(15B in 104W, ¶0042)   of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) comprises at least one of a PbS based material, a PbSe based material, a Ge based material, an InAs based material, an InSb based material, or an HgCdTe based material(¶0036).

Regarding claim 16, Borthakur teaches an electronic apparatus(Fig. 9), comprising: 
an optical system(30a, 30b, ¶0031) configured to collect light; and 
a solid-state image capturing apparatus(104, 102) configured to receive the light and capture an image, wherein the solid-state image capturing apparatus(104, 102)  includes: 
a plurality of substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052); and 
at least two layers(24A, 28a, 28B, ¶0025) [of the plurality of substrates] configured to laminate the plurality of substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052), wherein 

a first substrate(102W, 28A, ¶0025-26) of the at least two substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052) comprises a first set of pixels(15B in 102W, ¶0042)  of the plurality of pixels(15A, 15B in 102W, 15A, 15B in 104W, ¶0042), 
the first substrate(102W, 28A, ¶0025-26) is a visible light sensor(102W, 28A, ¶0025-26, ¶0042) configured to receive visible light(¶0042), 
a second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052)  of the at least two substrates(102W, 104W, 24A, 28a, 28B, ¶0042, ¶0025-27, ¶0052) comprises a second set of pixels(15B in 104W, ¶0042)   of the plurality of pixels(15A, 15B in 102W, 15A, 15B in 104W, ¶0042), 
the second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052)  is a narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052), 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is configured to receive narrow band light in a narrow wavelength band(¶0054) of a plurality of narrow wavelength bands(850 nm, 940nm, ¶0052), based on a position(¶0054) of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052), a light receiving surface of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) comprises a plurality of regions(regions 
one of the visible light sensor(102W, 28A, ¶0025-26, ¶0042) or the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a plurality of transparent materials(36, ¶0029), 
one of the first set of pixels(15B in 102W, ¶0042)  or the second set of pixels(15B in 104W, ¶0042)   is the plurality of transparent materials(36, ¶0029), and 
each of the plurality of transparent materials(36, ¶0029) includes silicon (Si)(¶0029).
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a plurality of narrow band filters(30C, ¶0052) and a number of narrow band filters(30C, ¶0052) in the plurality of narrow band filters(30C, ¶0052) is same as a number of photodiodes (PDs)(20B, ¶0052) in a plurality of PDs(20B, ¶0052) of the second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052), 
the visible light sensor(102W, 28A, ¶0025-26, ¶0042) includes a first semiconductor layer(34A, ¶0026), a first gate layer, and a first wiring layer(please see examiner modified Fig. 9), 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a second semiconductor layer(34C, 46, ¶0027), a second gate layer, and a second wiring layer, and the first semiconductor layer(34A, ¶0026), the first gate layer, the first wiring layer, the plurality of narrow band filters(30C, ¶0052), the second wiring layer, the second gate layer, and the second semiconductor layer(34C, 46, ¶0027) are stacked in this order.

Borthakur does not explicitly disclose a pass band of a first narrow wavelength band of the plurality of narrow wavelength bands(¶0052) is different from a passband of a second narrow wavelength band of the plurality of narrow wavelength bands(¶0052), each region of the plurality of regions(regions corresponding to 30C) of the light receiving surface receives light corresponding to one narrow wavelength band of the plurality of narrow wavelength bands(¶0052),the visible light sensor(102W, 28A, ¶0025-26, ¶0042) includes a first poly layer, the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a second ploy layer, and the first semiconductor layer(34A, ¶0026), the first poly layer, the first wiring layer, the plurality of narrow band filters(30C, ¶0052), the second wiring layer, the second poly layer, and the second semiconductor layer(34C, 46, ¶0027) are stacked in this order.  Borthakur does appear to depict first gate layer(please see examiner modified Fig. 9) between a first semiconductor layer(34A, ¶0026) and a first wiring layer and a second gate layer between the wiring layer(layer of 42b) and a semiconductor layer(34C, 46, ¶0027).

Chen teaches a conventional solid-state image capturing apparatus(Fig. 1) wherein the gate layer is a poly layer(105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second gate layers of Borthakur a poly layers as taught by Chen, since it has been held to be within the general skill of a worker in the art to select a known material on the 

Borthakur and Chen are silent in regards to a pass band of a first narrow wavelength band of the plurality of narrow wavelength bands(¶0052) is different from a passband of a second narrow wavelength band of the plurality of narrow wavelength bands(¶0052), each region of the plurality of regions(regions corresponding to 30C) of the light receiving surface receives light corresponding to one narrow wavelength band of the plurality of narrow wavelength bands(¶0052)

Pan teaches a solid-state image capturing apparatus(Fig. 2) wherein a pass band(spectral band, ¶0038) of a first narrow wavelength band(N1- K1¶0038) of the plurality of narrow wavelength bands(Ni- Ki, ¶0038) is different from a passband(spectral band, ¶0038) of a second narrow wavelength band(N2-K2, ¶0038) of the plurality of narrow wavelength bands(Ni- Ki, ¶0038), each region of the plurality of regions(130, ¶0038) of the light receiving surface receives light corresponding to one narrow wavelength band(Ki, ¶0038) of the plurality of narrow wavelength bands(Ni- Ki, ¶0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Borthakur, so that a pass band of a first narrow wavelength band of the plurality of narrow wavelength bands is different from a passband of a second narrow wavelength band of the plurality of narrow wavelength bands, each region of the plurality of regions of the light 

Regarding claim 17, Borthakur teaches the solid-state image capturing apparatus according to claim 1, wherein 
the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) includes a light receiving surface(102F), and 
the light receiving surface(102F) includes a plurality of regions(regions of 15A, 15B, 26X).

Regarding claim 18, Borthakur teaches the solid-state image capturing apparatus according to claim 1, wherein the first substrate(102W, 28A, ¶0025-26) is in contact with the second substrate(104W, 24A, 28B, ¶0042, ¶0025, ¶0052) .
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (US 2015/0054962 A1) of record Chen et al. (US 8,581,307 B1) of record and Pan et al. (US 2016/0245698 A1) as applied to claims 1-4 above, further in view of Jiang et al. (US 2013/0062522 A1) of record.
Regarding claim 13, Borthakur, in view of Chen and Pan, teaches the solid-state image capturing apparatus according to claim 4, but silent in regards to the second set of 
Borthakur teaches the second set of pixels(15B in 104W, ¶0042)  of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is configured of an III-V semiconductor material(¶0036). Jiang teaches InGaAs based material are well known III-V semiconductor materials. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use InGaAs based material for the narrow band light sensor since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 15, Borthakur, in view of Chen and Pan, teaches the solid-state image capturing apparatus according to claim 4, but is silent in regards to the second set of pixels(15B in 104W, ¶0042)  of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) comprises at least one of a GaN based material, an InGaN based material, or an AIGaN based material. Borthakur teaches the second set of pixels(15B in 104W, ¶0042)  of the narrow band light sensor(32B,104W, 24A, 28B, ¶0035, ¶0042, ¶0025, ¶0052) is configured of an III-V semiconductor material(¶0036). Jiang teaches GaN based, InGaN based, or AlGaN based materials are well known III-V semiconductor materials. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use GaN based, InGaN based, or AlGaN based materials for the narrow band light sensor since it has 

Response to Arguments
Applicant’s arguments with respect to claim 1 and 16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892